Exhibit 10.1 SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into as of , 2012, by and between , a formed under the laws of the State of having its principal offices located at ("Investor"), and NEAH POWER SYSTEMS, INC., a Nevada corporation having its principal offices located at 22118 20 th Avenue SE, Suite 142, Bothell, Washington, 98021 (the "Company"), (together, the “Parties”). WHEREAS , the Parties desire that the Company shall issue and the Investor shall purchase shares of the Company’s common stock and warrants to purchase shares of common stock upon the terms and subject to the conditions described herein; NOW, THEREFORE , the Parties agree to the following: 1. Offer of Shares and Warrants . The Company’s is offering shares of Common Stock, par value $.001 per share (the "Shares”), and Warrants (“Warrants”) to purchase shares of the Company’s Common Stock, par value $0.001 per share (the “Common Shares”). Collectively, the Common Shares, the Warrants issuable upon exercise of the Warrants are referred to as the “Securities.” a. Subscription and Payment . Upon the terms of this Agreement, the Investor hereby subscribes for and agrees to purchase Common Shares in the aggregate amount of $ at the price of $0.0112 per Common Share and with any fractional amount rounded to the nearest full Common Share, with each such share accompanied by one 3-year Warrant (in the form attached hereto as ExhibitA) for the purchase of Common Shares, exercisable at the price of $0.015 per share. 2. Registration Rights . The Investor has no rights related to registration of common shares or warrants underlying common shares. 3. Investor Representations . The Investor hereby makes the following representations and warranties to the Company: a. Sophisticated Investor . Investor is a sophisticated investor (as described in Rule 506(b)(2)(ii) of Regulation D) and an accredited investor (as defined in Rule 501 of Regulation D), and Investor has such experience in business and financial matters that it is capable of evaluating the merits and risks of an investment in the Securities. Investor acknowledges that an investment in the Securities is speculative and involves a high degree of risk. b. The Securities Not Registered Under Securities Laws . The Investor understands that the offer is being made pursuant to an exemption from registration with the SEC under the Securities Act, for limited and non-public offerings, and pursuant to similar exemptions under certain state securities laws. Consequently, the offering materials from the Company and terms of the offer have not been subject to review or comment by the SEC, the securities administrator of any state, or any other regulatory authority. c. The Securities Acquired for Own Account . The Investor is acquiring the Securities for its own account for investment and not with a view to, or for sale in connection with, any distribution thereof, nor with any present intention of distributing or selling the same. Page 1 d. Restrictions on Transfer of the Securities . The Investor will not make any resales or other dispositions of the Securities by means of any "general solicitation" or "general advertisement." The Investor understands that it will not be able to transfer or make any other disposition of the Securities unless such transfer or disposition is registered or qualified under all applicable federal or state securities laws, or unless it has first delivered to the Company written opinion of qualified counsel, satisfactory to the Company, that such registration or qualification is not required. The Investor understands that the certificates representing the Securities will bear a legend evidencing the restrictions on transfer described herein. e. Access to Information . The Investor has had an opportunity to review the public information available about the Company, including the documents filed by the Company with the SEC. Any and all additional information requested by the Investor has been made available by the Company, and the Investor has had an opportunity to question and receive satisfactory answers from the Company in connection with the purchase of the Securities. f. Experience: Ability to Risk Loss . The Investor has such knowledge and experience in financial and business matters and is capable of evaluating the merits and risks of this investment. The Investor is capable of bearing all of the economic risks and burdens of this investment, including the possible loss of all capital contributed. g. No Assurances . The Company has not made any representation or other assurance concerning the percentage of profit or the amount or type of consideration, profit or loss (including tax deductions), if any, to be realized as a result of an investment in the Securities. h. Capacity and Authority to Contract . The Investor has full power and authority to execute, deliver and perform this Agreement and is duly qualified and in good standing in every jurisdiction where the Investor’s business is conducted. All corporate or other action necessary to authorize the execution, delivery and performance of this Agreement by the Investor has been taken. i. Short Sales . Neither Investor nor any affiliate of the Investor acting on its behalf or pursuant to any understanding with it has executed or will execute any short sales of the Company’s stock or warrants. j. Absence of Conflicts . The execution and delivery of this Agreement and any other document or instrument contemplated hereby, and the consummation of the transactions contemplated hereby and thereby, and compliance with the requirements hereof and thereof, will not (a) violate any law, rule, regulation, order, writ, judgment, injunction, decree or award binding on Investor, (b) violate any provision of any indenture, instrument or agreement to which Investor is a party or is subject, or by which Investor or any of its assets is bound, or conflict with or constitute a material default thereunder, (c) result in the creation or imposition of any lien pursuant to the terms of any such indenture, instrument or agreement, or constitute a breach of any fiduciary duty owed by Investor to any third party, or (d) require the approval of any third-party (that has not been obtained) pursuant to any material contract, instrument, agreement, relationship or legal obligation to which Investor is subject or to which any of its assets, operations or management may be subject. k. Investor acknowledges and agrees that (a)the offer and sale of the Securities is not being registered with the SEC and that the Securities will be deemed "restricted" securities under applicable rules of the SEC, and (b)Section 11 of the Securities Act does not apply to the offer and sale of the Securities. Page 2 4. Company Representations . The Company hereby makes the following representations and warranties to the Investor, except for such information as has been disclosed in the Company’s filings with the SEC and any disclosure schedule attending this agreement: a. Due Organization . The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada (a) with full power and authority to own, lease, use, and operate its properties and to carry on its business as and where now owned, leased, used, operated and conducted. The Company has no subsidiaries. The Company is not qualified to conduct business in any jurisdiction other than the States of Nevada and Washington, and (b) all actions taken by the current directors and stockholders of the Company have been valid and in accordance with the laws of the State of Nevada and all actions taken by the Company have been duly authorized by the current directors and stockholders of the Company as appropriate. b. Authorized Capital, No Preemptive Rights, No Liens; Anti-Dilution . As of the date hereof, the authorized capital of the Company is 500,000,000 shares of Common Stock, par value $0.001 per share, of which 199,313,991 are issued and outstanding, and 5,000,000 shares of Preferred Stock, par value $0.001 per share, of which (i) 2,500,000 shares have been designated as Series B Preferred Stock and (ii) 1,000,000 shares have been designated as Series B Preferred Stock and 420.700 shares of Series B Preferred Stock are issued and outstanding and (iii) 1,000,000 shares have been designated as Series C Preferred Stock and 77,134 shares of Series C Preferred Stock are issued and outstanding. The Company has issued Series C Preferred Stock and certain convertible notes and because conversion rates for the convertible notes are based on future market pricing, the Company may not have reserved sufficient shares to provide for the conversion of such securities. The Company has agreed to utilize its best efforts to obtain shareholder approval for an increase in the number of common shares authorized so that it can reserve sufficient shares to provide for the exercise or conversion of such securities. All of the outstanding shares of capital stock are duly authorized, validly issued, fully paid and non-assessable. No shares of capital stock of the Company are subject to preemptive rights or similar rights of the stockholders of the Company or any liens or encumbrances imposed through the actions or failure to act of the Company, or otherwise. As of the date hereof (i) there are no material outstanding options, warrants, convertible securities, scrip, rights to subscribe for, puts, calls, rights of first refusal, tag-along agreements, nor any other agreements, understandings, claims or other commitments or rights of any character whatsoever relating to, or securities or rights convertible into or exchangeable for any shares of capital stock of the Company, or arrangements by which the Company is or may become bound to issue additional shares of capital stock of the Company except as has been disclosed in the Company’s filings with the SEC and any disclosure schedule attending this agreement, and (ii) there are no agreements or arrangements under which the Company is obligated to register the sale of any of its securities under the Securities Act of 1933 except as has been disclosed in the Company’s filings with the SEC and any disclosure schedule attending this agreement, and (iii) there are no anti-dilution or price adjustment provisions contained in any security issued by the Company (or in the Company’s articles of incorporation or bylaws or in any agreement providing rights to security holders) that will be triggered by the transactions contemplated by this Agreement. The Company has furnished to Purchaser true and correct copies of the Company’s Articles of Incorporation and Bylaws. c. Capacity and Authority to Contract . The Company has full power and authority to execute, deliver and perform this Agreement and is duly qualified and in good standing in every jurisdiction where the Company’s business is conducted. All corporate or other action necessary to authorize the execution, delivery and performance of this Agreement by the Company has been taken. d. Common Stock . All of the outstanding shares of Common Stock of the Company have been duly and validly authorized and issued and are fully paid and non-assessable. The Company has registered the Common Stock pursuant to Section 12(b) or 12(g) of the Exchange Act and is in full compliance with all reporting requirements of the Exchange Act, and the Company has maintained all requirements for the continued listing or quotation of the Common Stock, and such Common Stock is currently listed or quoted on the Principal Market. The Company has taken no action designed to, or which to its knowledge is likely to have the effect of, terminating the registration of the Common Stock under the Exchange Act nor has the Company received any notification that the SEC is contemplating terminating such registration. Page 3 e. Increase to Authorized Common Shares . The Company will utilize its best efforts to obtain shareholder approval for an increase in the number of common shares authorized to be issued which number shall be sufficient to include all common shares to be issued, as well as the common shares underlying the all warrants to be issued. The exercise of warrants into shares of the Company’s Common Stock is conditional upon the increase of the Company’s authorized Common Stock as approved by the shareholders of the Company. f. No Conflicts . The execution, delivery and performance of this Agreement by the Company and the consummation by the Company of the transactions contemplated hereby do not and will not (a) result in a violation of the Certificate or By-Laws or (b) conflict with, or constitute a material default (or an event that with notice or lapse of time or both would become a material default) under, or give to others any rights of termination, amendment, acceleration or cancellation of, any material agreement, indenture, instrument or any "lock-up" or similar provision of any underwriting or similar agreement to which the Company is a party, or (c) result in a violation of any federal, state or local law, rule, regulation, order, judgment or decree (including federal and state securities laws and regulations) applicable to the Company or by which any property or asset of the Company is bound or affected (except for such conflicts, defaults, terminations, amendments, accelerations, cancellations and violations as would not, individually or in the aggregate, have a material adverse effect) nor is the Company otherwise in violation of, conflict with or in default under any of the foregoing. The business of the Company is not being conducted in violation of any law, ordinance or regulation of any governmental entity, except for possible violations that either singly or in the aggregate do not and will not have a material adverse effect. The Company is not required under federal, state or local law, rule or regulation to obtain any consent, authorization or order of, or make any filing or registration with, any court or governmental agency in order for it to execute, deliver or perform any of its obligations under this Agreement or issue and sell the Common Stock in accordance with the terms hereof (other than any SEC, FINRA or state securities filings that may be required to be made by the Company subsequent to any Closing, any registration statement that may be filed pursuant hereto, and any shareholder approval required by the rules applicable to companies whose common stock trades on the Nasdaq Global Market); provided that, for purposes of the representation made in this sentence, the Company is assuming and relying upon the accuracy of the relevant representations and agreements of Investor herein. g. No Undisclosed Liabilities . The Company has no liabilities or obligations that are material, individually or in the aggregate, and that are not disclosed in the SEC Documents or otherwise publicly announced, other than those incurred in the ordinary course of the Company's businesses since December 31, 2011 and which, individually or in the aggregate, do not or would not have a material adverse effect on the Company. h. No Undisclosed Events or Circumstances . There has been no event or circumstance that has occurred or exists with respect to the Company, that, under applicable law, rule or regulation, requires public disclosure or announcement prior to the date hereof by the Company but which has not been so publicly announced or disclosed in the Company’s filings with the SEC or any disclosure schedule attending this agreement. Page 4 5. Miscellaneous . This Agreement may not be amended or assigned without the written agreement of both parties and compliance with applicable securities laws. This Agreement is governed by the laws of the State of Nevada. 6. Notices . All notices pertaining to the Agreement shall be in writing and shall be delivered by a) facsimile, by b) the United States Postal Service or reputable courier service, or by c) E-mail with receipt confirmation by recipient. The contact information for such communications shall be: If to the Company: Neah Power Systems, Inc. Attn: Stephen Wilson 22118 20 th Ave SE, Suite 142 Bothell, Washington 98021 Tel: (425) 424-3324 ext. 112 Fax: (425) 483-8454 With a copy to: Cairncross & Hempelmann
